DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 11/20/2020.
Claim 1 has been amended. Claim 2 has been cancelled. Claims 9-12 are withdrawn. Claims 1, 3-8 are pending and addressed below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “to provide electrical conductivity only between the irrigation fluid and a patient’s blood”, however, the specification, Para. 0034 reads the shunting electrode serves “only to provide electrical conductivity between the irrigation fluid and the patient’s blood”. The Examiner has interpreted the limitation of the claim to be read as the same as that of the specification. Applicant is encouraged to use the exact specification language whenever possible. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Grasse (U.S. PGPub. No. 20130338467).
Regarding claim 1, Grasse teaches:
A catheter comprising an elongated catheter body having proximal and distal ends, (annotated Fig. 9A below)
an irrigation lumen extending through the elongated catheter body (Para. 0103)
and an electrode assembly at the distal end of the elongated catheter body, (Para. 0104-0105; Fig. 9A, tip electrode 36) 
the electrode assembly comprising a functional electrode located at a first position on the electrode assembly, (Fig. 9A, tip electrode 36) 
the functional electrode being electrically coupled to at least one lead, (Para. 0105; Fig. 9A, tip electrode 36)
and a non-functional shunting electrode located proximal to the first position, (Fig. 9A, electrode 16a)
wherein the shunting electrode is configured to be electrically coupled to irrigation fluid contained within the irrigation lumen, and to provide electrical conductivity only between the irrigation fluid and a patient’s blood, wherein the shunting electrode is not energized by an energy source. (Para. 0105; current path 92)

    PNG
    media_image1.png
    172
    546
    media_image1.png
    Greyscale

Regarding claim 2, Grasse teaches:
The catheter of claim 1, (described above)
wherein the shunting electrode is configured to form an electrical circuit between blood surrounding the shunting electrode when the electrode assembly is deployed in a patient's vasculature and irrigation fluid is contained within the irrigation lumen. (Para. 0005, 0105; “configured to” element given limited patentable weight) 
Regarding claim 3, Grasse teaches:
the catheter of claim 1 (described above)
wherein the functional electrode is an irrigated electrode supplied with irrigation fluid by the irrigation lumen (Para. 0103-104, Fig 9A, tip electrode 36). 
Regarding claim 7, Grasse teaches:
The catheter of claim 1, (described above)
wherein the shunting electrode is spaced a distance of at least 6 mm from the first position. (Para. 0089; see annotated Fig. 1 below; each electrode is 2mm wide)

    PNG
    media_image2.png
    151
    587
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grasse.
Regarding claim 4, Grasse teaches:
The catheter of claim 3, (described above)
wherein the electrode assembly comprises an irrigated electrode located distally of the first position. (Para. 0103, 0105; Fig. 1, tip assembly 14; Fig. 9A, tip electrode 36) 
Grasse further teaches a plurality of electrodes 16 (two or more, Fig 1) and a plurality of openings in the distal tip assembly (Para. 0104). However, Grasse does not explicitly disclose a plurality of irrigated electrodes located distally of the first position. Although the reference did not disclose a plurality of irrigated electrodes, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP 1244.04). Thus, pending a statement of criticality, the recited plurality of irrigated electrodes does not patentably distinguish over that of Grasse. Further, it would have been obvious to one of ordinary skill in the art to have modified Grasse to incorporate multiple irrigated electrodes in order to direct fluid to the electrodes in more than one location at the distal part of the assembly. 
Regarding claim 5, Grasse teaches:
The catheter of claim 4, (described above)
wherein the electrode assembly further comprises at least one additional functional electrode located distally of the shunting electrode. (Para. 0105; Fig. 9A, tip electrode 36)
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP 1244.04). Thus, pending a statement of criticality, the recited plurality of functional electrodes located distally does not patentably distinguish over that of Grasse. Further, it would have been obvious to one of ordinary skill in the art to have modified Grasse to incorporate additional functional electrodes distal to the shunting electrode in order to provide energy to more than one position on the tissue. 
Regarding claim 6, Grasse teaches the catheter of claim 4, (described above). Grasse also teaches the tip electrode being 2mm long and being spaced 2mm away from another 2mm electrode (Para. 0089). Referencing annotated Fig. 1 below, the shunting electrode is spaced a distance that equals the length of at least two of the irrigated electrode from the first position. 

    PNG
    media_image2.png
    151
    587
    media_image2.png
    Greyscale


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grasse in view of Swartz (U.S. Patent No. 6080151).
Regarding claim 8
The catheter of claim 	1, (described above)
Grasse does not explicitly disclose a shunting electrode electrically couples to a pad disposed within the irrigation lumen.
Any surface that conduct electricity can be read as a conductive pad. Thus, as best understood, the inner surface of the electrode will be read as the pad in the Swartz reference (Fig. 8, electrode 108). Therefore, it would have been obvious to one of ordinary skill in the art before the effect filing date to have modified Grasse based on the teachings of Swartz to incorporate a pad within the irrigation lumen in order to increase the conductive surface area and provide larger volume of conductive fluid to the body. 
Response to Arguments
Applicant's arguments filed 11/20/2020 with respect to the rejection of claim 1 has been fully considered but they are not persuasive.
Applicant argues that Grasse’s disclosure is in distinct contrast to the Applicant’s claim 1, which requires the shunting electrode to be configured to provide electrical conductivity only between the irrigation fluid and a patient’s blood and, also not be energized by an electrical power source, see page 4-5. Applicant respectfully disagrees. The applicant discloses a shunting electrode to provide an electrical connection between the saline and the blood of the patient (specification Para. 0033, claim 1). Similarly, Grasse teaches an electrode 16a, read as the shunting electrode, that relies on a current path 92, completed through blood and/or conductive fluid (Para. 0105, Fig. 9A). Thus, Grasse reads on the limitation “the shunting electrode is configured to be electrically conductive only between the irrigation fluid and a patient’s blood”. Further, it is noted that the configured to limitation is read as function language, since both the 
Further, because Grasse relies on an electrical pathway via blood and conductive fluid (Para. 0105), electrode 16a is not directly energized by an electrical power source (see in Fig. 9A, 16a is only connected with current path 92, which is created by tissue, blood, and/or conductive fluid). Applicant cites Grasse, Para. 0048 as teaching electrode 16 with a connector, however, the embodiment of Fig. 9A, as cited by the Examiner, clearly teaches only electrode 16b with a wired connector (solid line), while electrode 16a has a current pathway of blood and conductive fluid (92, dashed line). This differs from alternative embodiments of Grasse, such as Fig. 9C and 9D, wherein electrode 16a is directly wired to an energy source. Thus, the electrode 16a of Grasse in cited Fig. 9A is not coupled to a cable or any other leads or connectors, similar to the shunting electrode of the instant application (specification Para. 0034, claim 1). Thus, in the same way that the shunting electrode is not energized by an energy source, the electrode 16a of Grasse is also not energized by an energy source. As mentioned above, the configured to limitation is read as functional language and given limited patentable weight. Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Because the Applicant has not actively claimed the irrigation fluid, patient’s blood, or power source, the claim relies on intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, read as broadly as claimed, the Examiner asserts that Grasse still meets the structural limitations of the claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (PGPub. No. 20100168821) teaches electrodes electrically isolated (Fig. 9, Para. 0200)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794